DETAILED ACTION
Claims 1-2, 5-7, 10 and 19-22 (filed 04/18/2022) have been considered in this action.  Claim 1 has been amended.  Claims 3-4, 8-9 and 11-18 have been canceled.  Claims 2, 5-7, 10 and 19-22 are presented in the same format as previously presented.  

Response to Arguments
Applicant’s arguments, see page 6 paragraph 1, filed 04/18/2022, with respect to rejection of claims 1-2, 5-7, 10 and 19-22 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 1-2, 5-7, 10 and 19-22 under 35 U.S.C. 112(a)  has been withdrawn. 

Applicant’s arguments, see page 6 paragraph 1, filed 04/18/2022, with respect to rejection of claims 1-2, 5-7, 10 and 19-22 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-2, 5-7, 10 and 19-22 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1 under 35 U.S.C. 103 in view of Peterson (US 20170289989) in view of Sacchetti (US 20190289077) and Nohra (US 20160087554) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner has provided prior art reference Baldassarre et al. (US 20140111006) which teaches the amended elements of claim 1, including the monitoring of loading of a secondary power source and standby resources, and which reduce a load on a backup power source in order to prevent overloading.  See below for a more thorough explanation of how Baldassarre teaches these elements and is obvious to be combined with the previously provided prior art.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 contains a typographical error in that the first limitation recites “a secondary power the secondary power source comprising a control unit...” and should be written “a secondary power .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 10 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high powered appliances” in claim 1 is a relative term which renders the claim indefinite. The term “high powered” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Nothing within the specification details how a person having ordinary skill in the art would differentiate between a high powered appliance and a not high powered appliance, and thus be able to determine when the claim is being infringed.  The examiner recommends removing the term “high powered” before appliances, and to simply state “appliances” as a person having ordinary skill in the art would be able to determine what is an appliance and what isn’t based upon the open-ended list of examples provided by the specification.  For the sake of compact prosecution, the examiner shall consider that any of a “air conditioners, dryers, electric ovens, electric heaters, pool pumps or other high energy consuming loads” including other appliances such as refrigerators, dishwashers, washing machines and freezers shall be incorporated by “high powered appliances”.  
Claims 2, 5-7, 10 and 19-22 are dependent upon claim 1, and thus inherit the rejection under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 10 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 20170289989, hereinafter Peterson) in view of Sacchetti (US 20190289077, hereinafter Sacchetti), Nohra (US 20160087554, hereinafter Nohra) and Baldassarre et al. (US 20140111006, hereinafter Baldassarre).

In regards to Claim 1, Peterson teaches “An energy management and communication system, comprising: a secondary power the secondary power source comprising a control unit to control the secondary power source such that the secondary power source supplies power upon disruption of utility power” ([0037] Another example of a power supply that may supply power to the device 224 is a backup and/or secondary power supply 230 such as a battery or power generator located within or proximate to a building in which the devices 202-218 are disposed and which supplies power to the devices 202-218 through the device 224 but not to other structures on a power company's electrical grid; various and multiple references are made throughout Peterson to backup power and secondary power, which are both considered a secondary power source; [0041] A primary power supply in accordance with present principles may be the primary source of power for the first device and/or a location at which the first device is disposed, such as may be received via a transformer from an electrical grid operated by an public utilities company. A backup and/or secondary power supply in accordance with present principles may be a power supply that does not typically provide power when a primary power supply is available to provide power, but that supplies power in the event that the primary power supply is unavailable; Fig. 1 and 2 and [0033] Turning now to FIG. 2, example devices are shown communicating over a network 200 such as the Internet in accordance with present principles. It is to be understood that each of the devices described in reference to FIG. 2 may include at least some of the features, components, and/or elements of the system 100 described above; Figure 1 shows a processor, memory and I/O for controlling devices) “a plurality of power management module devices. wherein each power management module device is configured to be connected to an energy consuming device within a home, and includes circuitry configured to selectively electrically connect or disconnect the secondary power source to the connected energy consuming device” (Fig. 2 and [0035] Describing the smart outlet 216 is more detail, it may be engaged with and/or electrically coupled to a building in which it is disposed to receive power from a (e.g., primary and/or secondary) breaker/fuse box device(s) 224 and to supply power to an apparatus such as the appliance 218 to which it is electrically coupled; [0038] FIG. 2 also shows at least one electrically controllable switch 232 that may be included along one or more of the power lines between the device 224 and devices 202-218. Additionally or alternatively, the switch 232 may be disposed at any one of the devices 202-218, 224. The switch 232 may be actuated to complete a path for power to travel from the supply 228 or supply 230 through the device 224 to one of the devices 202-218 in accordance with present principles. The switch 232 may also be actuated to break the path) “and a wireless transceiver configured to communicate using a first wireless communication protocol” ([0016] the processor can access information wirelessly from an Internet server by activating a wireless transceiver to send and receive data; [0030] FIG. 1 also shows that the system 100 may include at least one additional communication interface such as a local area connection (LAN) interface 193.  The LAN interface 193 may be a wired and/or wireless LAN interface, where examples of wireless LAN interfaces that may establish the LAN interface 193 include a Wi-Fi transceiver for communicating with other devices in accordance with present principles using Wi-Fi communication protocols, a Bluetooth and/or Bluetooth low energy (BLE) communication element (e.g., a Bluetooth 4.0 communication element) for communicating with other devices in accordance with present principles using Bluetooth communication protocols, and/or a near field communication (NFC) element for communicating using with other devices in accordance with present principles using NFC protocols. However, note that still other communication interfaces may be used for communication with other devices and apparatuses in accordance with present principles) “and a gateway device configured to:...control the circuitry of the power management module devices to selectively electrically connect or disconnect the secondary power source to the connected energy consuming device” ([0026] sequencing power supplied to the system 100 between on and off...In embodiments where, for example, the system 100 is embodied in a smart power outlet to be engaged with electrical structure of a building, the power management interface 161 may be coupled to a power terminal 191 at which another device such as a lamp may be plugged in to receive power via the terminal 191) “and communicate with the control unit of the secondary power source” ([0043] At block 304 the logic may receive one or more signals indicative of primary or backup power being supplied...The signals may also be transmitted from a backup power supply such as those described above while supplying backup power to the first device, or from another device coordinating and managing power distribution within a building or network to which the first device is connected. For example, in an Internet of things system, a coordinating device, power regulation device, and/or power management device may transmit the signal; wherein the coordination device is considered a type of gateway) “wherein, during period of operation of the secondary power source, the control unit is configured to: monitor the load on the secondary power source and standby resources available to the second power source” ([0055] At block 316 the logic may take one or more third actions, such as prioritizing apparatuses controlled by the first device that are permitted to operate on backup power and then permitting them to operate based on their prioritization and the amount of backup power available) “and control an amount of energy consumed by energy consuming devices by selectively instructing a subset of the plurality of power management module devices to reduce an amount of power supplied to a respective subset of energy consuming devices” (Fig. 3 and [0032] it is to be understood at least based on the foregoing that the system 100 is configured to undertake present principles; [0039] Referring to FIG. 3, it shows example logic that may be executed by a device (referred to when describing FIG. 3 as the "first device") such as the system 100 to determine whether primary or backup power is being supplied, and to accordingly determine one or more actions to take; [0043] At block 304 the logic may receive one or more signals indicative of primary or backup power being supplied... The signals may also be transmitted from a backup power supply such as those described above while supplying backup power to the first device, or from another device coordinating and managing power distribution within a building or network to which the first device is connected. For example, in an Internet of things system, a coordinating device, power regulation device, and/or power management device may transmit the signal; [0051] At diamond 310 the logic may determine whether the first device or an apparatus controlled by the first device is permitted to operate on backup power. This determination may be made based on one or more settings configured by a user for whether the first device or apparatus controlled by it are to be permitted to operate on backup power; [0052] A negative determination at diamond 310 may cause the logic to proceed to block 312, where the logic may take one or more second actions, such as preventing the first device and/or the other apparatus controlled by the first device from operating or consuming backup power. Another example action that may be taken at block 312 may be to incrementally or gradually reduce power being supplied to the first device or apparatus to a lower level still above zero; [0055] Referring back to diamond 310, if instead an affirmative determination is made thereat, the logic may proceed from diamond 310 to block 316. At block 316 the logic may take one or more third actions, such as prioritizing apparatuses controlled by the first device that are permitted to operate on backup power and then permitting them to operate based on their prioritization and the amount of backup power available. For instance, some apparatuses may be given a higher priority than others, such as based on user input, data associated with each apparatus indicating a respective to a level of importance, etc; wherein when the device has a setting to allow it to operate on backup power, that command can be overridden by the prioritization setting) “wherein the subset of energy consuming devices are high powered appliances, and the amount of power supplied to the high powered appliances is configured to be reduced based upon monitored parameters that include one or more of a current temperature, a time of day, and a season of the year...” ([0035] Describing the smart outlet 216 is more detail, it may be engaged with and/or electrically coupled to a building in which it is disposed to receive power from a (e.g., primary and/or secondary) breaker/fuse box device(s) 224 and to supply power to an apparatus such as the appliance 218 to which it is electrically coupled... the outlet 216 may include a terminal 217 at which the appliance (such as a lamp, a light, an air conditioning unit, etc.); [0052] Another example action that may be taken at block 312 may be to incrementally or gradually reduce power being supplied to the first device or apparatus to a lower level still above zero (such as if the device or apparatus is a light bulb, heater, or another device that establishes a resistive load). Other example second actions may be to sequence power to the first device or apparatus between on and off, such as using a pulse width modulation and/or an associated duty cycle, and to actuate a switch at the first device or elsewhere in the chain of power supply (such the switch 232 described above and/or a switch at the breaker box 224 described above) to cut off the supply of backup power to the first device or apparatus; [0072] The UI 700 of FIG. 7 may also include a setting 720 (enableable using check box 722) to enable dynamic determination of devices for which backup power is to be supplied. For example, dynamic determination may be based on changing standards provided by a power company. Dynamic determination may also be based on time of day usage patterns and other usage patterns for which devices are likely to be used or needed and when (and hence which devices to prioritize higher for receiving backup power);).
Peterson fails to teach parts of “and a gateway device configured to: communicate with the plurality of power management module devices via the wireless transceivers of the power management module devices using the first wireless communication protocol to control the circuitry of the power management module devices to selectively electrically connect or disconnect the secondary power source to the connected energy consuming device; communicate with a wireless router using a second wireless communication protocol different than the first wireless communication protocol; and communicate with the control unit of the secondary power source; wherein the subset of energy consuming devices are high powered appliances, and the amount of power supplied to the high powered appliances is configured to be reduced based upon monitored parameters that include one or more of a current temperature, a time of day, and a season of the year in order to conserve the standby resource or prevent overloading the secondary power supply”.  It should be noted that while some of these elements are shown to be taught above by Peterson, for the sake of clarity and understanding of the examiner’s position, these same elements are being taught through Sacchetti to show their interrelation and why it would have been obvious to combine such functionality to a person having ordinary skill in the art and to help further compact prosecution.
Sacchetti teaches “and a gateway device configured to: communicate with the plurality of power management module devices via the wireless transceivers of the power management module devices using the first wireless communication protocol to control the circuitry of the power management module devices to selectively electrically connect or disconnect the secondary power source to the connected energy consuming device” ([0002] the present invention relates to an intelligent system suitable for the interaction between building environment and a control unit (smart gateway device); [0088] The multiprotocol control unit 2 according to the invention performs gateway functionality; it is, therefore, equipped with several internal wireless modems 16 providing: [0089] "LAN" type wireless communications ( Wi-fi, BT-including BT-LP, 802.15.4-Zigbee, Thread, 6Lowpan . . . etc., WMBus, Zwave, Lora); [0090] "LAN" type wired communications (Ethernet port eRS485, powerline communications port by means of intelligent power supply); [0091] Internet communications via GPRS/UMTS mobile public network, 5G public mobile network or ADSL wired public network or other type, using external modem and modem routers, such as Universal Input-Output serial ports or in general on LAN or via wireless LAN; [0147] The system also provides the actuators 20 external to the control unit 2, including ... [0149] on-off controls for electrical loads such as appliances, lamps, etc.; [0114] any smart plug-type device) “communicate with a wireless router using a second wireless communication protocol different than the first wireless communication protocol” ([0068] 30: External modem/router; [0082] at least one modem, respectively a modem router, external 30 with respect to the control unit 2 and operatively connected to the same; wherein it is well understood that routers communicate using 802.11 protocols) “and communicate with the control unit of the secondary power source” ([0123] The power consumption measurement signals from so-called smart plugs 11, power socket for individual electrical utilities (washing machine, lamp, etc.), from which it can be traced; [0097] The control unit 2 contains various types of sensor means...[0106] Regarding the external sensors, schematically shown in FIG. 2, they are in particular: ...[0113] meters for measuring global consumption of electricity, water, gas and photovoltaic electrical parameters; [0114] any smart plug-type device).  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system which uses the smart plug type devices taught by Peterson with the multiprotocol gateway unit taught by Sacchetti because Peterson suggests the use of such a gateway device when describing the ‘coordinating device’ that acts as an intermediary to receive the power and control information from the secondary power source.  Furthermore, by incorporating such a multiprotocol gateway device, it would have the inherent benefit of Sacchetti of being able to communicate with multiple different types of devices that use many different protocols, and the benefit of easing the use and functionality of smart devices for low-tech users as described in [0003-0006], and for adding functionality that allows better presence detection of a user so energy efficiency can be achieved.  By combining these elements, a person of ordinary skill would expect to take the known smart plug devices that communicate over a variety of communication protocols and are able to selectively control whether power is fed through them or not from a secondary power supply as taught by Peterson, and combine it with the known multiprotocol control device that communicates using multiple different protocols with different devices, including smart plug devices, in a known way to achieve predictable result.
The combination of Peterson and Sacchetti fail to explicitly teach, although such a device is implied in Peterson of “a secondary power the secondary power source comprising a control unit to control the secondary power source such that the secondary power source supplies power upon disruption of utility power”.
Nohra teaches “a secondary power the secondary power source comprising a control unit to control the secondary power source such that the secondary power source supplies power upon disruption of utility power; a gateway device configured to...communicate with the control unit of the secondary power source” (Fig. 1 and [0018] the system 10 can facilitate bi-directional communication between the control device 16, which can be coupled to the power generator 14, and the computing device 12; [0020] The control device 16 (or "smart controller") can be coupled to the power generator 14 and configured to control one or more functions of the power generator; [0019] the computing device 12 includes, but is not limited to, a smart phone, tablet, wireless router, and the like; [0029] the controller can provide data to an application (or APP) on a smart phone, a tablet computing device, a laptop computing device or the like. The application allows a user to remotely control and monitor the operation of the power generator, including the start and stop of the generator, battery voltage, output voltage, running power consumption, ran hours, due and required maintenance, and service reminders will allow the user to remotely interact, monitor, and control the generator without leaving the house or walking up to the generator;).  Nohra additionally teaches “the control unit is configured to: monitor the load on the secondary power source and standby resources available to the secondary power source” ([0031] Additional components and/or user interfaces can include, but are not limited to: generator status on/off, remote start, remote stop, output voltage, output current output power, hourmeter, service reminder, service reminders (e.g., oil change, filter change, replacement of battery, replacement of oil, total hours run, video instructions, written instructions, location of service center, where to purchase necessary parts), overload warning, fuel level, oil level, proximity detection (e.g., anti-theft), CO level and warning, ignition kill fuel level, overload/alarm, and installation guide).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the energy management and communications system which allows control commands to come from a secondary power source as taught by Peterson and Sacchetti, with the use of a generator control device that controls a generator and is able to send and receive information wirelessly as taught by Nohra because Peterson suggests that the smart plug devices can be controlled based on power information from a backup power supply which can be a generator, and Nohra teaches a specific generator control device that has all the claimed functionality and operates wirelessly.  Furthermore, Peterson notes that many functions of their disclosed invention can be considered software functions that can be executed by any form of a generic processor ([0012]), thus those functions of Peterson can be programmed to be executed by the control device 16 of Nohra which is capable of being a generic processor ([0020]) in a known way to achieve predictable results.  Peterson further discloses that “[0033] Turning now to FIG. 2, example devices are shown communicating over a network 200 such as the Internet in accordance with present principles. It is to be understood that each of the devices described in reference to FIG. 2 may include at least some of the features, components, and/or elements of the system 100 described above” which implies that the functions of the system 100 can be incorporated into a backup power supply, such as a power generator.
The combination of Peterson, Sacchetti and Nohra fail to teach “wherein the subset of energy consuming devices are high powered appliances, and the amount of power supplied to the high powered appliances is configured to be reduced based upon monitored parameters that include one or more of a current temperature, a time of day, and a season of the year in order to conserve the standby resource or prevent overloading the secondary power supply”.  It should be noted that in order to improve clarity, certain elements taught by Peterson, Sacchetti and Nohra shall be taught again through Baldassarre.  
Baldassarre teaches “a secondary power the secondary power source comprising a control unit, wherein the control unit is configured to control the secondary power source such that the secondary power source supplies power upon disruption of utility power” (Fig. 4 and [0083] As shown in FIG. 1, the electrical system 100 of the present invention comprises a primary or utility power source 102 coupled via electrical or feeder wire 104. Preferably electrical system 100 may comprise a disconnect switch/breaker 106, a transfer switch 108, a main circuit panel 110, a sub-panel 112, a control system 114, and an auxiliary or secondary power source 109. Preferably, disconnect switch/breaker 106, transfer switch 108, main circuit panel 110, and sub-panel 112 may be components that are commonly known in the art as implemented within electrical systems of a dwelling or building; [0086] Control system 114 may be coupled to auxiliary power source 109 via control wire 103, transfer switch 108 via sensor wire 105, at least one sensor 116 via sensor wire 105, main circuit panel 110 via control wire 103 and relay panel 120, sub-panel 112 via control wire 103 and relay panel 113, and to at least one remote sub-panel (not shown) via control wire 103 and a connection to remote relay panel of a remote sub-panel 122. Preferably, control system 114 controls electrical circuits 111, 115, and 117 of electrical system 100 during a power outage and/or failure of primary power source 102; [0113] If the primary power source has not been interrupted or a power failure has not occurred, the microprocessor is preprogrammed to continuously monitor the primary power source in order to determine a utility power failure in step 402 [0114] Next, the system sends a signal to the auxiliary or generator power source in order to power-up the generator power source in step 412.) “wherein, during periods of operation of the secondary power source, the control unit is configured to: monitor the load on the secondary power source and standby resources available to the secondary power source” ([0080] [0080] It is also contemplated that a solar power source may be used during a primary or utility power outage or interruption. Generally, utilizing solar power as a secondary power source would be beneficial particularly when a dwelling is not occupied and thus many of the loads are not required to be active. Furthermore, it is contemplated that solar power source could supplement the traditional generator power source in order to conserve natural resources, whereby the control system of the present invention can control the solar power source to satisfy the low energy requirements (e.g., nightlights, refrigerator, sump pump, heat to pipes, etc.) of a dwelling, particularly if the dwelling is not occupied at the time of the power outage. Thus, the generator power source would not have to be active during every power outage. However, once the load increases above the ability of the solar power source the generator power source would start up and subsequently supply power to the loads. Additionally, if the demand of the load decreases, the generator power source would turn off and the solar power source would once again supply power to the loads [0090] As shown in FIG. 2, illustrated is control system 114 of FIG. 1, whereby the objectives of the invention are achieved by placing a plurality of sensors 202 in a power bus 204, which measures the total current in the bus 204 to the loads 218, 222 and 224 which are then in operation, whereby "n" represents the last load in a system that contains a plurality of loads. Accordingly, "n" indicates that any amount of loads may exist in the system. Sensors 202 may be a conventional utility meter, modified to sense the instantaneous current in the bus and to generate an electronic signal indicating the total current... sensors 202 may be utilized to sense each load at the switch side and/or through the power lines (e.g., control wires) of the system. Furthermore, the current indicating signal 203 from sensors 202 is supplied to a logic circuit 206 of a computer or microprocessor. When the current in the power bus 204 exceeds the predetermined threshold of the auxiliary power source, the logic 206 of the microprocessor generates signals 210, 220 and 226, which control current interrupters 212, 214 and 216, which are in series electrical connection with loads 218, 222 and 224, respectively. Preferably, power bus 204 supplies power to interrupters 212, 214 and 216 via electrical wires 205. Logic 206 is programmed to activate the interrupters 212, 214 and 216 so as to shed loads 218, 222 and 224 in a predetermined sequence and/or in real-time as decided by the user when the total current in the power bus 204 exceeds the minimum, middle or the maximum threshold of the auxiliary power source. Preferably, no more than a threshold of 80% of the total power available of the auxiliary power source should be consumed by the active loads, also known as the middle threshold level) “and control an amount of energy consumed by the energy consuming devices by selectively instructing a subset of the plurality of power management module devices to reduce an amount of power supplied to a respective subset of energy consuming devices” ([0079] Accordingly, the system of the present invention senses an interruption in the power supplied by the utility power source and determines if the generator power source is capable of supplying power to every currently active load in the system. If the generator power source cannot supply power to every active load, the user is able to decide in real-time which loads to shed so that the generator power source is not overloaded. Subsequently, the system of the present invention continuously senses the demand of each load and allows the user to choose which loads to shed, to restore and/or are to remain active in real-time and via the use of an interactive device so that the needs of the user are met; [0090] Logic 206 is programmed to activate the interrupters 212, 214 and 216 so as to shed loads 218, 222 and 224 in a predetermined sequence and/or in real-time as decided by the user when the total current in the power bus 204 exceeds the minimum, middle or the maximum threshold of the auxiliary power source. Preferably, no more than a threshold of 80% of the total power available of the auxiliary power source should be consumed by the active loads, also known as the middle threshold level. Moreover, if the consumption of power by all the active loads reaches or exceeds 95% or the maximum threshold of the total power available of the auxiliary power source, control system 114 begins to shed loads based on a predetermined priority list as determined by the user, a user's current decisions made in real-time, and/or a priority list as determined by the history of the user's usage of loads for the time of day and particular month) “wherein the subset of energy consuming devices are high powered appliances, and the amount of power supplied to the high powered appliances is configured to be reduced” ([0081] Conceivably, the system of the present invention, which has the ability to limit any major surges in power that could overload the auxiliary or generator power source could also be used to limit the peak demand from the power company, thus allowing the existing power grid to handle the additional loads that are presented from greater sizes of residences and/or additional power consuming devices such as, appliances, gaming systems, TVs, lighting, etc.; [0084] Preferably, main circuit panel 110 and sub-panel 112 contain switches that are coupled to loads or electrical circuits 111 and 115 via electrical wires 104, respectively, which are coupled to various devices throughout a dwelling, such as appliances (i.e., air conditioner, heater, washing machine, etc.), outlets, switches, and the like. As commonly known in the art, a user may activate and deactivate electrical circuits 111 and 115 by flipping particular switches contained within main circuit panel 110 and sub-panel 112, thereby activating or deactivating the particular specified appliance, device, outlet, switch, etc.) “and the amount of power supplied to the high powered appliances is configured to be reduced based upon monitored parameters that include one or more of a current temperature, a time of day, and a season of the year in order to conserve the standby resources or prevent overloading the secondary power supply” ([0076] Particularly, a user may evaluate past performance or the history of each load (i.e. the draw of each load per day or per minute), whereby the history includes time of day sensitivity and calendar sensitivity (i.e. based on the month, particular season of the year, and/or any relevant time period). Furthermore, the control system can store this information and statistically translate it to determine the priority of each sensed load, and subsequently create a priority list to be implemented by an auxiliary power source in the instance when the utility power source fails. Preferably, the control system is able to distinguish the time of day and the time of year, where the preferences of a user could be dramatically different, and apply the appropriate priority list, which is preferably stored by the control system, according to the cut Tent circumstances. Subsequently, the control system of the present invention is able to more efficiently utilize the auxiliary power system, without exceeding its capacity, and while meeting the needs of the user; [0090] After shedding sufficient loads to reduce the actual current in the power bus 204 to a point equal to or less than the minimum threshold of the auxiliary power source, logic 206 then determines whether any of the loads which have been shed can be restored to operation without exceeding the middle and/or maximum threshold of the generator power source. If so, that load is automatically restored to operational status and/or restored in real-time based on the current needs of the user; [0100] Control system 114 monitors the auxiliary or generator power source and activates and deactivates the circuits to allow maximum usage of the generator power while avoiding system shutdowns due to generator overload; [0027] the microprocessor senses and determines the total demand of all the loads and subsequently determines if activating the pertinent load will overload the generator. If activating the pertinent load will overload the generator, then the predetermined priority list may be implemented by the control system in order to shed less important loads).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the energy management system that controls loads connected to a secondary power source when it is active to determine loads that should be shed or reduced using smart switches and outlets that are commanded to disconnect their loads or reduce their loads while offering communication between a gateway, secondary power control unit, and the smart switches and outlets as taught by Peterson, Sacchetti and Nohra with the ability to monitor an amount of load consumed at each smart switch and outlet so that appliances are monitored and commanded to be reduced in loading according to a certain time of day or season criteria to prevent an overloading of the secondary power source as taught by Baldassarre because it would incorporate the added benefit of being able to prevent an overload of the secondary power source, thus preventing further blackouts and offering a user more consistent power during the event of primary/utility power failure.  Furthermore, Peterson and Baldassarre are in the related field of a control system that communicates with smart switches and outlet and a secondary power source to provide control over the smart switches during a blackout, thus making their combination more obvious because they are in a related field.  By combining these elements, it can be considered taking the known power management system that controls smart outlets and switches while on a secondary power source and improve it by introducing the features of Baldassarre that include monitoring the loading of each smart switch and outlet and setting an overload threshold so that high powered appliances are reduced in loading according to that threshold in a known way to achieve predictable results.  

In regards to Claim 2, Peterson, Sacchetti, Nohra and Baldassarre teach the energy management and communication system as incorporated by claim 1 above.  Peterson further teaches “The system of claim 1 wherein the secondary power source is a standby generator” ([0037] Another example of a power supply that may supply power to the device 224 is a backup and/or secondary power supply 230 such as a battery or power generator located within or proximate to a building in which the devices 202-218 are disposed and which supplies power to the devices 202-218 through the device 224 but not to other structures on a power company's electrical grid; wherein a backup power generator is considered a standby generator).  Baldassarre also teaches ([0002] The present invention generally relates to the technical field of energy management systems, implemented for use with portable or stationary auxiliary power sources such as electric generators, solar power sources, nuclear power sources, etc.).

In regards to Claim 5, Peterson, Sacchetti, Nohra and Baldassarre teach the energy management and communication system as incorporated by claim 1 above.  Peterson further teaches “The system of claim 1 further comprising a personal wireless device including an application software program, wherein the personal wireless device is configured to communicate with the secondary power source via the gateway” ([0034] a smart phone 210; [0012] instructions refer to computer-implemented steps for processing information in the system. Instructions can be implemented in software, firmware or hardware; Fig. 6 and 7 shows user interface that receives information from backup power supply; [0043] At block 304 the logic may receive one or more signals indicative of primary or backup power being supplied...The signals may also be transmitted from a backup power supply such as those described above while supplying backup power to the first device, or from another device coordinating and managing power distribution within a building or network to which the first device is connected. For example, in an Internet of things system, a coordinating device, power regulation device, and/or power management device may transmit the signal; wherein the examiner considers the coordinating device referred to by Peterson to be the multi-protocol gateway device taught by Sacchetti).  Additionally, Baldassarre teaches ([0110] the user interactive device of the present invention is in communication with the control system, through wireless and/or wired means. Thus, the control system of the present invention may have a wireless transmitter in order to transmit messages and alerts to the user interactive device, as well as a wireless receiver which enables an individual to control the control system remotely (e.g. from the user interactive device), and to receive data from the user interactive device of the present invention).

In regards to Claim 6, Peterson, Sacchetti, Nohra and Baldassarre teach the energy management and communication system as incorporated by claim 1 above.  Sacchetti further teaches “The system of claim 1 further comprising the wireless router” ([0068] 30: External modem/router).

In regards to Claim 7, Peterson, Sacchetti, Nohra and Baldassarre teach the energy management and communication system as incorporated by claim 6 above.  Sacchetti further teaches “The system of claim 6 wherein the wireless router is configured to communicate with a plurality of electronic devices using the second wireless communication protocol and the gateway communicates with the secondary power source using the first communication protocol” ([0021] a multiprotocol control unit provided with internal sensors and actuators as well as internal and external communication devices (modems), with data processing and storage means, in relation to the building in which is located; wherein multiprotocol means it can communicate over any and all of the supported protocols including zigbee, Bluetooth, etc. [0145] via the web browser interface usable from any PC terminal 40 or similar wherever the user has access to a public data network by connecting to the physical or virtual server 100 where the back-end software is resident or even via the interface of the application installed on its mobile device 50 that connects either to the control unit 2 via the router-modem 30 and the back-end software 90;  [0164] Further, the system 1 via back-end software 90 sends the instructions to the control unit 2 which in turn performs commands to the external actuators 20; the back-end software 90 can operate the automatic data update of the software 80 of the multiprotocol control unit and also the introduction of new devices introduced into the home (scalability of the system), making the system always remotely updatable. [0165] If the network connection is absent, the multiprotocol control unit 2 is able to continue the monitoring and is able to re-aligning just after the connection to the web resets; [0167] The user can therefore start with a simplified base kit, made by a control unit and an consumption measurement device, whose features can be improved with the free market acquisition of any motion sensor, so that temperature sensors and relative humidity sensors to be positioned per room, as well as smart plugs and wireless valves, sensors and actuators; wherein the router communicates with devices over a Wi-Fi type protocol).  In addition, Peterson teaches ([0030] the system 100 may include at least one additional communication interface such as a local area connection (LAN) interface 193. The LAN interface 193 may be a wired and/or wireless LAN interface, where examples of wireless LAN interfaces that may establish the LAN interface 193 include a Wi-Fi transceiver for communicating with other devices in accordance with present principles using Wi-Fi communication protocols, a Bluetooth and/or Bluetooth low energy (BLE) communication element (e.g., a Bluetooth 4.0 communication element) for communicating with other devices in accordance with present principles using Bluetooth communication protocols, and/or a near field communication (NFC) element for communicating using with other devices in accordance with present principles using NFC protocols; [0033] example devices are shown communicating over a network 200 such as the Internet; [0045] The signals themselves may be received at the first device in a number of ways. For instance... a Wi-Fi network, a wired LAN, a Bluetooth network, a near field communication (NFC network), an Internet of things network, etc. using one or more respective interfaces on the first device for such communication.).

In regards to Claim 10, Peterson, Sacchetti, Nohra and Baldassarre teach the energy management and communication system as incorporated by claim 1 above.  Sacchetti further teaches “The system of claim 1 wherein the gateway is operable to obtain operational information from the secondary power source and to generate control commands for at least one of the power management module devices” ([0106] Regarding the external sensors, schematically shown in FIG. 2, they are in particular...[0113] meters for measuring global consumption of electricity, water, gas and photovoltaic electrical parameters; [0114] any smart plug-type device; [0115] smartphones by means of specific mobile applications; [0147] The system also provides the actuators 20 external to the control unit 2, including ... [0149] on-off controls for electrical loads such as appliances, lamps, etc.; [0114] any smart plug-type device).  

In regards to Claim 19, Peterson, Sacchetti, Nohra and Baldassarre teach the energy management and communication system as incorporated by claim 1 above.  Peterson further teaches “The system of claim 9, further comprising an application software program configured to operate on a personal wireless device and communicate with the secondary power source” (Fig. 5 and 6 shows user interface that can be displayed on smart phone 210, and shows whether backup power is on, thus has communicated with the backup power source using item 304 functionality [0043] At block 304 the logic may receive one or more signals indicative of primary or backup power being supplied... The signals may also be transmitted from a backup power supply such as those described above).  Baldassarre further teaches ([0017] Furthermore, it would be desirable to have a control system with a communications interface to enable and select software options from an external device in order to provide user flexibility; [0110] Importantly, the user interactive device of the present invention is in communication with the control system, through wireless and/or wired means. Thus, the control system of the present invention may have a wireless transmitter in order to transmit messages and alerts to the user interactive device, as well as a wireless receiver which enables an individual to control the control system remotely (e.g. from the user interactive device), and to receive data from the user interactive device of the present invention.).

In regards to Claim 20, Peterson, Sacchetti, Nohra and Baldassarre teach the energy management and communication system as incorporated by claim 19 above.  Peterson further teaches “The system of claim 19 wherein the personal wireless device receives information from the control unit related to operation of the secondary power source ...” (Fig. 5 and 6 shows user interface that can be displayed on smart phone 210, and shows whether backup power is on, thus has communicated with the backup power source using item 304 functionality [0043] At block 304 the logic may receive one or more signals indicative of primary or backup power being supplied... The signals may also be transmitted from a backup power supply such as those described above;).  Nohra teaches “The system of claim 19 wherein the personal wireless device receives information from the control unit related to operation of the secondary power source and issues commands to the control unit to control operation of the secondary power source” ([0019] the computing device 12 includes, but is not limited to, a smart phone, tablet, wireless router, and the like; [0023] Both the control device 16 and the computing device 12 can include a transceiver for sending monitoring and/or control information and a receiver fur receiving and receiving monitoring and/or control information according to the wireless protocol; [0029] the controller can provide data to an application (or APP) on a smart phone, a tablet computing device, a laptop computing device or the like; [0031] The application can provide a graphical user interface based on the data...Additional components and/or user interfaces can include, but are not limited to: generator status on/off, remote start, remote stop; [0032] The Bluetooth SMART controller and smart phone APP remotely control and monitor the operation of a power generator, including the start and stop of the generator, battery voltage, output voltage, running power consumption, ran hours, due and required maintenance, and service reminders will allow the user to remotely interact monitor, and control the generator without leaving the house or walking up to the generator).  It would have been obvious to take the software functionality of the smart phone device of Nohra and incorporate those functions into the smart phone device of Peterson through computer programming.  Additionally, Baldassarre teaches (Fig. 4 step 412 [0052] Preferably, in the event of a primary or utility power failure or power outage, the control system of the present invention is capable of detecting the event and automatically monitors and/or balances the power distribution of an auxiliary or generator power source. Furthermore, in the event that the auxiliary or generator power source does not start-up during a utility power failure or outage, the control system is capable of notifying the user via transmission of a text message to the user's cellular telephone, an electronic mail to the user or any other method for communicating this urgent condition to the user).

In regards to Claim 21, Peterson, Sacchetti, Nohra and Baldassarre teach the energy management and communication system as incorporated by claim 19 above.  Peterson further teaches “The system of claim 19 wherein the personal wireless device receives information from the plurality of power management module devices and issues commands to the plurality of power management module devices to control operation of the plurality of power management module devices” ([0066] FIG. 6 shows an example UI 600 that may be presented on a display in accordance with present principles. The UI 600 may include an indication 602 that backup power is currently being supplied and/or will be supplied to a device to which the indication 602 pertains; [0067] The UI 600 may also include a selector 606 that is selectable to provide input that the device to which the indication 602 pertains (e.g., the device that would otherwise be powered by the backup power) is to operate using backup power. Accordingly, selection of selector 606 may automatically without further user input configure this device to operate using backup power. Last, the UI 600 may also include a selector 604 that is selectable to automatically cause the UI 700 of FIG. 7 to be presented... The UI 700 may include a first setting 702 enable able using check box 704 for devices in a network of devices (e.g., an Internet of things network) in accordance with present principles to be powered or not based on whether primary or backup power is available and/or being supplied as disclosed herein).  Baldassarre additionally teaches ([0096] Referring now to FIG. 3, illustrated is a front view of a user interactive device 300 in accordance with the present invention. In general, user interactive device 300 is coupled to control system 114. Importantly, user interactive device 300 serves to allow a user in real-time to observe the current settings of the system, status of loads and the status of the backup auxiliary or generator power source as well as control circuits in real-time during an outage... display 301 of the present invention may be implemented as a CRT, passive LCD, TFT LCD, touch-screen LCD, plasma screen, portable device, or any other user interactive device known in the art without departing from the spirit of the present invention.).

In regards to Claim 22, Peterson, Sacchetti, Nohra and Baldassarre teach the energy management and communication system as incorporated by claim 1 above.  Sacchetti further teaches “The system of claim 1, wherein the first wireless communication protocol is Zigbee and the second wireless communication protocol is WiFi” ([0088] The multiprotocol control unit 2 according to the invention performs gateway functionality; it is, therefore, equipped with several internal wireless modems 16 providing: [0089] "LAN" type wireless communications ( Wi-fi, BT-including BT-LP, 802.15.4-Zigbee, Thread, 6Lowpan . . . etc., WMBus, Zwave, Lora);).  Peterson further teaches ([0030] the system 100 may include at least one additional communication interface such as a local area connection (LAN) interface 193. The LAN interface 193 may be a wired and/or wireless LAN interface, where examples of wireless LAN interfaces that may establish the LAN interface 193 include... However, note that still other communication interfaces may be used for communication with other devices and apparatuses in accordance with present principles.).  Wherein Peterson suggests other communication protocols could be used to wirelessly communicate, and Sacchetti teaches that devices can communicate with the gateway using zigbee, thus it would have been obvious to perform the functions of Peterson and Sacchetti as it relates to communication with the power management module devices and the gateway over zigbee.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116